TWEATTORNEYGENERAII,
                                OFTEXAS
                                   Aun~w.   TEZXAS 78711



                                                :




                                     October 19, 1977
                                                         in
               Honorable M.. L.      Brockette                Opinion No. H-1074
               Commissioner of       Education.
               Texas Education       Agency'                  Re: .&layterms of school
               201 E. Eleventh       Street                   district trustees be changed
               Austin,,JTexas                                 from six years to three
                              _                               years?
               Dear Mr; Brockette:
                      You have, requested:our opinion'c&ce&nq                the following
               questions;           .,.
                            ;i(l,)
                                 ~Bay a .echool,di.etri.ct
                                                        that has~.pre-
                            .~v&msly.instituted a texm 05~six years
                               for ite trusteea under.either,qeneral or
                               special law of this state revert back to
                           .....aterm of,,:threeyeacsiby ,a majority vote
                  :                                      MI subsection.
                              ~.of.i~t~B't~i1st~~'eursuant                 (bl
                               0f~Section  23.131                       .'
         . .                   ”
                                            ;       .,                 ,;   :’


                              (2).'If so, ~ho&~&&&ds             ~hav&.unex~
                             .p,ired
                                   terms as of thedate of We.election
                             at which the three-year term is adopted
    .                        continue.~to'serve tihe.unexpLred,portions.
                           of their six-year terms, orishould one-,
                           two-.,.o'rthreeyear-eerms for all seven ‘.
                           trustees be .drawnby.Lot,as provided in
                           subsection.,(      Section 23.13?.      (:
-;: .,         ,,                                             '&
               youadv!Use that :purssantto former article 27746, V.T.C.S.,
                presently section:,23.;1,4~f.the,Education Code*,the Board of
                Trustees ,of an i:ndependent~schoo,lB&strict adopted six year
                terms by a majority vote. .Secti'on  23.14 contains no language
                which ,would'preventthe Board from,revokinq its adoption of
                 six year terms. Cf. Education Code, ,9 23.11(f'):;See Attorney
                General ~Op%nion.,?Iz6 (L~974),,: ~: 'I
                                  I...     I.,.
                      &ction~23.l3;ef me ~Educat&'Co&      pxovides in part:
                      ,:      s !.(b) Th~eei& og trtrstees.m& be three
                              .(3),years in any!in&pendent.distri~ct-,other
                              than a county-w&de .d&trict 'inwhiczhthe
                              trustees, by a majority ~vote, adopta three-
                              year 'termand, at least'90 days .priorto a
Honorable    M.   L. Brockette    - Page 2 (H-1074)


             regular election date, publish in a newspaper
             printed in the county in which the district
             is situated notice of the election and the
             terms for which the trustees are to be elect-
             ed.
               (c) Elections shall be held annually.
             At the first regular trustee election after
             the creation of the district or the adoption
             of the three-year term, as provided above, the
             seven trustees elected shall determine by lot
             the terms for which they are to serve, as
             follows: the three members drawinq~numbers
             1, 2, and 3 shall serve for a term of one
             year: the two members drawing numbers 4 and
             5 shall serve for a term of two years: and the
       : -   two-members drawing numbers 6.and:7 shall
             serve for a term of three years.
               (d) Each year, following the first election,
             eitherthree,or. two trustees shall:be elected,
             the number dependinq~upon that required to
             constitute a board of seventrustees.

Subsection ($1 clearly.authorizes "any independent school dis-
trict, other~than a,county-wide district" to adopt three year
terms by majority vote of the ,trustees.~Accordingly, in our
opinion any independent school district other than a county-,
wide distrrict.mayestablish three year terms for trustees by
majority~vote.of the board.
     Your,second.question,is whether al.1positions on the board
must be filled at the next election following the adoption of
three yearsterms. Subsection (c) of section 23.13 clearly
contemplates that%even   trustees" will be elected in 'suchan
election. Therefore, in our opinion all seven positions on the
board must be filled in the next election following an adoption
of three year terms., See Attorney General Opinions H-220 and
H-219 (1974). The ter%Tof those elected is governed by sub-
section (c) of sect.ion23.13.
                     .,    .S u M.M:A R.Y
             Any independent school district other than
             a county-wide district may adopt three,year
             terms for trustees.by majority vote of the
             board of trustees. Al.1positions on the
             board must be filled in the next election
             pursuant to subsection (c) of section
             23.13 of ~theEducation Code.


                             P- ,,44?0,
                                      :;
Honorable M. L. Brockette      - Page 3 (H-1074)




APPROVED:



DAVID M. KENDALL, .First Assistant



c. ROBERT REATH,.ChairRIan
Opinion
      : Comittf+e
jat         "'




                             p. 4401